DETAILED ACTION

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Rejections - 35 § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3- 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US20080241554A1 to Tanka in view KR 2011-0025146 A to Kazuya et. al. 

Re claims 1, 3-4, Tanaka teaches in Fig. 1 a hard coating film (10), comprising: a substrate (11); and a hard coating layer (a hard coat layer (D)) provided on at least one surface of the substrate (11), and a water contact angle of 80 degrees or more (overlapping Applicant’s range of 1000 or more per claim 1).  See Abstract, Fig. 1 and associated text. Specifically, Tanaka teaches the hard coat film (10), the hard coat layer (D) (12) is formed laminated on at least one side of a triacetylcellulose film (A) (11) which acts as a substrate film. solvent (E) in which the triacetylcellulose film (A) dissolves or swells and a UV-curable resin (per claim 4) ingredient consisting primarily of a reactive polyether modified silicone compound (C) and a polyfunctional monomer (B) having at least two metaacryloyl groups in a single molecule, and, has a surface tension.  See [18]. Tanaka teaches solving problems relating to the surface tension of a hard coat liquid, which was later transformed into the hard coat layer, affected the number of spot defects, antifouling property, lubrication characteristic and hardness of the Surface. In addition, the inventor also found that using a hard coat liquid made from a reactive polyether modified silicone compound enabled the surface tension to be controlled.  See [16].  See further [38-48] to the UV hard coating composition and water contact angle (per claims  1 and 2).  See also [54].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Tanaka reference of 80 degrees or more and up to 90 or more to overlap with the claimed 1000 or more as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further Re claims 1 and 3, Tanaka essentially teaches the claimed invention but doesn’t teach wherein the hard coating layer has a surface resistance of 108 to 1012 ohms/sq. as required (per claim 1) nor a surface resistance of 109 to 1012 ohms/square (per claim 3).  See pages 4-5 and 16, Kazuya teaches overlapping ranges (11) The surface resistivity after saponification process is 1.0 * 10 ^12 ohm/ square or less, The optical laminated body in any one of 10^12.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Kazuya reference of 1 * 10^12 ohm/square or less to overlap with the claimed 10^8 up to 10^12 as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05. Thus, the surface properties are met.
Further re claim 1, Tanaka teaches overlapping ranges of a hard coating layer having a contact angle of (90 or more) (overlapping 1000 or more) after being rubbed (see [24, 34, 39-40, 73-74] but doesn’t teach a requirement of rubbing after 3000 times using an eraser under a load of 1 kg. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have selected from the overlapping portion of the range taught by the Tanaka reference of 80 degrees or more and up to 90 or more to overlap with the claimed 1000 or more as set forth above because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  Thus after rubbing is presumed met or expected as the same or similar contact composition and contact angle properties are taught.
Additionally, Tanaka teaches: coat liquid may also be applied to form a hard coat layer (D). [0039] The hard coat film gained in this way is supposed to have a difference of not more than 0.1 in refractive index between the (A) film and the hard coat layer (D). A difference of more than 0.1 in refractive index between them tends to cause interference fringes to arise. Thus, a difference in index of refraction of not more than 0.05 is more preferable. In addition, the water contact angle of the hard coat layer (D) surface has to be equal to or exceed 80 degrees. A water contact angle less than 80 degrees reduces the lubricating of the hard coat layer (D) so that it becomes difficult to wipe off greasy fingerprints and the like. Therefore, the water contact angle is preferably more than 90 degrees. Furthermore, the number of spot defects which are not less than 70 um should not exceed two or more within one square meter of the hard coat film. "Contact angle” means the angle between a Solid Surface and tangency to a liquid (water etc.) Surface at the point where a solid and a liquid meet and indicates the angle in the direction which includes the liquid in this invention. [0040]. A hard coat film of the present invention can be pasted on a display surface, for example LCD, PDP (plasma display panel), CRT display and so on, making a display with excellent rub resistance. See [24, 34, 38-40].   Therefore, one having ordinary skill in the art at the time of the effective filing date would have recognized the rubbing recitation as inherent or obvious to have achieved considering the excellent rubbing results achieved effected by optimizing the contact angle properties.

Tanaka doesn’t teach the UV-curable resin includes fluorine compounds as claimed per claims 4-5.
Re claim 4, Tanaka doesn’t teach the hard coating film of claim 1, wherein the hard coating layer comprises a cured product of a hard coating composition comprising a fluorine-based UV-curable-functional-group- containing compound.
 Kazuya teaches a fluorine-based UV-curable-functional-group (see page 14 – “ionizing radiation curable fluorinated acrylate contains an acrylate containing a perfluoroalkyl group” for aiding in properties one of which are anti-fouling properties, and page 15 fluorinated acrylates aiding in scratch resistance) , a fluorine-based solvent (see perfluoro groups on pages 19-22, specifically in Ex. 9) , and an antistatic agent (see page 3, and page 7 – “Among these ionizing radiation curable resins, a polyfunctional monomer or a polyfunctional urethane acrylate having three or more (meth) acryloyloxy groups can increase the curing rate or improve the hardness of the cured product. In addition, when used in combination with a conductive material, the conductive material is fixed in highly crosslinked molecular chains, making it difficult to cause problems. One effect is that the antistatic property by the light resistance test is less likely to occur. Moreover, when using polyfunctional urethane acrylate, since hardness, softness, flexibility, etc. of hardened cured material can be provided, and also the effect of raising a viscosity at the time of coating, it can improve film forming property.”).  
Re claim 5, Tanaka doesn’t teach hard coating film of claim 4, wherein the fluorine-based UV-curable-functional- group-containing compound comprises at least one selected from the group consisting of a perfluoro-alkyl-group-containing (meth)acrylate.  Kazuya teaches on page 6-8, to the resin component, methacrylates and states “These can also be used individually or in mixture of multiple types. A fluorinated alkyl group-containing urethane acrylate having a urethane bond in the fluorinated acrylate is more preferable in terms of scratch resistance, stretching and flexibility of the cured product. Moreover, polyfunctional fluoride acrylate is preferable also in a fluoride acrylate. The polyfunctional fluorinated acrylate herein means having two or more (preferably three or more, more preferably four or more) (meth) acryloyloxy groups.”

 It would have been obvious to a person of ordinary skill in the art at the time of the invention to have added fluorine-based UV-curable-functional-group- containing compound (of claim 4) and perfluoro-alkyl-methacrylate (of claim 5) as claimed of Kazuya in the hard coat of the combination for reasons set forth above by Kazuya, namely to improve scratch resistance properties.

Re claim 6, Tanaka doesn’t teach a fluorine solvent. 

Kazuya teaches herein the fluorine-based solvent comprises at least one selected from the group consisting of perfluorohexylethyl alcohol (see perfluorohexylethyl mercaptan in Example 9). See pages 6-7 to the “[Resin component]”.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have added fluorine-based UV-curable-functional-group- containing compound and perfluorohexylethyl alcohol of Kazuya in the hard coat of the combination for reasons set forth above by Kazuya, namely to improve hardness and antistatic properties.

Re claim 8, Tanaka teaches a broadly claimed window comprising the hard coating film when an additional hard coat layer is used when assembling the display, all outermost hard coats or inherently transparent triacetylecellulose films function as Applicant’s window as one can see through it.  See [5, 40, 53-54].  

Further re claim 8 and re claim 9, Tanaka teaches also in [5] applications of the hard coat laminate to an image display device comprising the window (see paragraph directly above in this action to layers functioning as a window area–[53-54])  and a display panel (LCDs), and repeated touching. Tanaka also teaches in [53] a polarizing layer (serves as a polarizing plate between the display panel) but doesn’t teach comprising a touch sensor and a polarizing plate between the window and the display panel.  See [40]. – hardcoat on display.  See Tanaka [53-54] – [0053] A hard coat film of the present invention can be arranged on the Surface of a display device, for example, LCD. At that time, the hard coat film can be used as one part of a polarization plate of an LCD device. This polarization plate is produced by laminating a polarization layer on the other surface of the triacetylsellulose film, followed by arranging another fresh triacetylsellulose film stacked thereon. An extended PVA (polyvinyl alcohol) can be used as a polarization layer.  The hard coat film of the present invention can form a polarization plate by sandwiching a polarization layer which is the hard coat film and another triacetylsellulose film (inherently transparent and thus may function as a window). Moreover, a pair of the polarization plates containing a hard coat film of the present invention placed facing each other across a liquid crystal cell and assembled with a backlight, diffusion film, optical prism sheet, etc. can be used as an LCD. In this assembling, the hard coat films of the present invention are arranged so that the hard coat layers should become the outermost layers. (the first layer being able to function as Applicant’s “window” per claim 8 and 9). The hard coat films of the present invention are utilized as a means to decrease spot defects and interference fringes, and have antifouling property, strong adhesiveness, highly slipping characteristics and Surface hardness and can be suitably applied to the Surface of display devices.  Thus forming the final structure of window: TAC(uppermost)/HCF/TAC (other) for claims 1 and claim 8 and image display device: window TAC/HCF/TAC/touch sensor/polarizing plate/display panel.

Thus, Tanaka doesn’t explicitly teach a touch sensor but suggests one is present during the repeated touching in order for the image display (i.e. cell phone, computers, TVs, or LCDs) to function and operate as a touch-screen display.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have added a window, polarizing plate and sensor on a surface of the hard coat of the combination for reasons set forth above by Tanaka, namely to provide a functional end product of an image display. 



Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over US20080241554A1 to Tanka in view KR 2011-0025146 A to Kazuya et. al., as applied to claim 1, and further in view of Fumihiro et al. (JP 2015-24637 A.).

The combination is applied and relied upon as set forth above.

Re claim 7, the combination doesn’t teach an additional solvent in the hard coat.
Fumihiro teaches a similar hard coat that has solvents that “when an ultraviolet curable compound is contained, the ultraviolet curable compound may be dissolved in a solvent as necessary and a photopolymerization initiator may be added, and then both solutions may be mixed, or these components may be mixed simultaneously.” (see page 8); further that “The average surface roughness (Ra) of the organic-inorganic composite hard coat layer also varies depending on the dispersibility of the metal oxide therein. Therefore, it varies depending on the solvent and other materials in the composition for forming a hard coat layer, the drying heating conditions for preparing the hard coat layer, and the like.” (see page 9); and lastly that “examples of the coating solvent for the silicon-containing organic fluorine-containing polyether compound include 1,1,1,3,3- pentafluorobutane, perfluorohexane, 1,1,1,2,2,3,3,4. , 5,5,5-Undecafluoro-4- (trifluoromethyl) pentane, methylnonafluorobutyl ether, perfluorinated octane, etc., methyl ethyl ketone, ethyl acetate, etc. can be used, especially two or more solvents (claim 7) Those selected and mixed are preferred.” (see page 11). Anti-fouling, a problem to be solved of Tanaka (as set forth above) is also achieved (see Title, Abstract and page 3 – namely provide a “suitable for a touch panel, having a low coefficient of friction and high transparency that can be used for optical applications, and having sufficient scratch resistance and antifouling properties. A laminated hard coat film provided with a silicon-containing organic fluorine-containing polyether thin film layer having an effect, and when the surface of the laminated hard coat has a specific surface roughness, it is synergistically compatible with a low friction coefficient and transparency.”   

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have added an additional solvent in the hard coat of the combination for reasons set forth above by Fumihiro, namely to obtain the best surface resistance by dissolving the resin and aiding in dispersibility and overall improvements in antifouling and scratch resistance. 

Further re claim 8-9, again as expressed above essentially teach the construction of additional sensors, polarizers, and displays (see page above of this action discussing claims 8-9) while the outermost hard coating layers, the upper one functioning as a window in order to be touched is again implied but not explicitly taught.  

Fumihuro teaches on page 2, “a hard coat film that is excellent in transparency, has a low surface friction coefficient, and has good antifouling properties and scratch resistance, and particularly relates to a hard coat for a touch panel that is directly operated with a finger on a screen. Currently, there are an increasing number of devices using touch panels that are operated by directly touching a display screen such as a smartphone with a finger (and thus inherently has a sensor in order for it to operate by sensing with said finger). The surface of such a touch panel is either hard-coated to prevent the panel from being scratched or is provided with a hard-coated film. The hard coat used here is not only scratch-resistant but also directly operated with the finger, so the oil on the finger may adhere to the hard coat surface, so the attached oil can be easily wiped off.”  Thus because the hardcoat is on the outermost layer it functions as a window.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have added a window, polarizing plate and sensor on a surface of the hard coat of the combination for reasons set forth above by Fumihiro, namely to provide a functional end product of an image display (i.e. TV or computer monitor or the like). 


Claims 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over US20080241554A1 to Tanaka in view KR 2011-0025146 A to Kazuya et. al., as applied to claim 1, and further in view of Nodono et al. (US 20180370207 A1).

The combination is relied upon above as set forth above.

Further re claim 8-9, again as expressed above essentially teach the construction of additional sensors, polarizers, and displays (see page above of this action discussing claims 8-9) while the outermost hard coating layers, the upper one functioning as a window in order to be touched is again implied but not explicitly taught.  Recall Tanaka teaches already TAC, hard coat layers, and displays as set forth above.

Nodono teaches a resin film window and display comprising in [0126] The touch sensor 70 is an optical member having a touch sensor substrate 71, and an element layer 72 having a detection element formed on the touch sensor substrate 71 (to detect a finger on a screen).  [0127] The touch sensor substrate 71 is formed from a material having light transmissibility. As the touch sensor substrate 71, an inorganic material such as glass, or a known transparent resin such as an acrylic-based resin can be used. The resin film or the laminate according to the present embodiment described above can also be employed as the touch sensor substrate 71.  [0129] The touch sensor substrate 71 that can employ the laminate corresponds to an optical member. The touch sensor 70 having such a touch sensor substrate 71 has excellent flexibility due to the employment of the resin film or the laminate according to the present embodiment.  [0130] The front plate 90 is formed from a material having light transmissibility (and thus Nodono doesn’t require any particular material so long as it is light transmissible like TAC). The front plate 90 is located at the outermost layer on the display screen-side of a display device, and functions as a protective member that protects the display device. The front plate is also referred to as a window film (Applicant’s window).  As the front plate 90, an inorganic material such as glass, or a known transparent resin such as an acrylic-based resin can be used. The resin film or the laminate according to the present embodiment described above may be also employed as the front plate 90. In the case in which a laminate is employed as the front plate 90, the laminate is usually disposed in a direction in which the functional layer is located on the outer side of the display device.   [0131] The front plate 90 that can employ a resin film or the laminate according to the present embodiment has excellent flexibility due to employment of the resin film or the laminate according to the present embodiment.  See also [126-129]
Thus, one having ordinary skill in the art at the effective filing date of the invention would have been motivated to include the sandwiched outermost layers either the optical film of TAC or heat coating layer of acrylic, both of transparent material of similarly formed display of Tanaka and use or substitute them with the touch sensor substrate and window as the claim requires as taught by Nodono resulting in a final structure of window TAC/HCF/touch sensor/polarizing plate/TAC/display for having excellent flexibility, functioning as a touch screen with the aid of a detection element on the touch screen.

Response to Arguments

Applicant’s arguments have been considered but not convincing for the reasons set forth below.  
Applicant argues that one of ordinary skill in the art could not and would not be able to achieve a hard coating layer water contact angle of 100 degrees or more from the disclosure of Tanaka. As evidence to support this position, applicant points to the examples of Tanaka where the highest water contact angle is 95.7 degrees.
However, a fair reading of Tanaka as a whole discloses a hard coating layer having a contact angle of 90 degrees or more [39] which overlaps the contact angle presently claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05. While there are no examples in Tanaka that have contact angle as claimed, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).There is no evidence that Tanaka cannot achieve water contact angle as presently claimed. With respect to the water contact angle after rubbing, it is noted that this value is presumed met or expected as the same or similar contact composition and contact angle properties are taught.
Additionally, Tanaka teaches: coat liquid may also be applied to form a hard coat layer (D). [0039] The hard coat film gained in this way is supposed to have a difference of not more than 0.1 in refractive index between the (A) film and the hard coat layer (D). A difference of more than 0.1 in refractive index between them tends to cause interference fringes to arise. Thus, a difference in index of refraction of not more than 0.05 is more preferable. In addition, the water contact angle of the hard coat layer (D) surface has to be equal to or exceed 80 degrees. A water contact angle less than 80 degrees reduces the lubricating of the hard coat layer (D) so that it becomes difficult to wipe off greasy fingerprints and the like. Therefore, the water contact angle is preferably more than 90 degrees. Furthermore, the number of spot defects which are not less than 70 um should not exceed two or more within one square meter of the hard coat film. "Contact angle” means the angle between a Solid Surface and tangency to a liquid (water etc.) Surface at the point where a solid and a liquid meet and indicates the angle in the direction which includes the liquid in this invention. [0040]. A hard coat film of the present invention can be pasted on a display surface, for example LCD, PDP (plasma display panel), CRT display and so on, making a display with excellent rub resistance. See [24, 34, 38-40].   Therefore, one having ordinary skill in the art at the time of the effective filing date would have recognized the rubbing recitation as inherent or obvious to have achieved considering the excellent rubbing results achieved effected by optimizing the contact angle properties. 

Applicant argues that Kazuya fails to teach or suggest a water contact angle of 100 degrees of more.
However, note that while Kazuya does not disclose all the features of the present claimed invention, Kazuya is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant argues that initial water contact angle is different than water contact angle after rubbing test, that as disclosed in Table 1 of the present specification, the water contact angle after the rubbing test must be lower than the water contact angle before the rubbing test, and that Tanaka discloses a maximum water contact angle of 95.7 degrees.
However, as set forth above, Tanaka broadly discloses a water contact angle of 90 degrees or more which overlaps that presently claimed. Further, as set forth above, the water contact angle after rubbing is presumed met. Additionally, even if the water contact angle after rubbing is necessarily less than the initial water contact angle, given the broad disclosure of Tanaka, i.e. water contact angle of 90 degrees or more, and given from Table 1 of the present specification, the difference between the initial water contact angle and the water contact angle after rubbing is less than 10 degrees, it is the examiner’s position that Tanaka would still necessarily meet the water contact angle after rubbing. While applicant states that the presently claimed water contact angle cannot be achieved by Tanaka, applicant provides no evidence to support this position.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787